Citation Nr: 0904844	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

When this case previously was before the Board in April 2008, 
it was remanded for additional development.  The case since 
has been returned to the Board for further appellate action.


FINDING OF FACT

The veteran's PTSD is productive of social and occupational 
impairment that more nearly approximates total impairment 
than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence of record is sufficient to establish 
his entitlement to the maximum schedular disability rating 
for his PTSD.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 
3.159 (2008).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent disability rating is 
warranted for PTSD when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Initially, the Board notes that the veteran has been 
diagnosed with alcohol and drug abuse disabilities.  The law 
precludes compensation for primary alcohol abuse disabilities 
and secondary disabilities that result from primary alcohol 
abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
Although VA may compensate the veteran only for service-
connected disability, the Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Here, the evidence does not provide an adequate 
basis for the Board to distinguish the veteran's service-
connected PTSD symptomatology from his non-service-connected 
substance abuse symptomatology.  Indeed, an October 2002 
biopsychosocial evaluation and October 2002 VA examination 
report suggest that the veteran masked his PTSD symptoms with 
substance abuse.  

The Board notes that the veteran also has been diagnosed with 
depression.  Service connection is not in effect for 
depression, but the medical evidence of record does not 
adequately differentiate between the veteran's service-
connected PTSD symptomatology and his non-service-connected 
depression symptomatology.  Indeed, a July 2008 VA examiner 
concluded that he was unable to determine what component of 
the veteran's depression is related to his PTSD.  

Accordingly, the Board will consider all of the veteran's 
psychiatric impairment in rating his PTSD.

The veteran contends that a disability rating higher than 50 
percent is warranted for PTSD.  After carefully reviewing the 
evidence of record, the Board concludes that the impairment 
from the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent disability rating than 
the deficiencies in most areas contemplated by a 70 percent 
disability rating.

The record reflects that there is persistent danger of the 
veteran hurting himself.  
When he was hospitalized in August 2003 for treatment of his 
substance abuse disabilities, he reported having a history of 
thoughts about "ending it all."  On VA examination in July 
2008, he again reported having suicidal thoughts. 

There is some evidence of memory loss and gross impairment in 
thought processes.  An October 2002 VA examination report 
notes that the veteran's anxiety interfered with his short-
term memory, and a July 2008 VA examination report notes his 
report of short-term memory impairment.  The veteran also 
reported on VA examination in July 2008 that he had been 
released from two jobs in the past two years because he was 
"too slow" and that he experienced difficulty filling out 
forms and reading anything other than very light novels.

The Board acknowledges that the medical evidence of record 
does not reflect that the veteran experiences all of the 
symptoms associated with the maximum schedular rating.  
Specifically, the record does not show that he has persistent 
delusions or hallucinations, exhibits grossly inappropriate 
behavior, is disoriented to time or place, or is 
intermittently unable to perform the activities of daily 
living.  However, the Court has held that the symptoms 
enumerated under the schedule for rating mental disorders are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining that the veteran's PTSD warrants a 100 percent 
disability rating, the Board has considered the Global 
Assessment of Functioning (GAF) scores assigned for the 
veteran.  GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Here, the veteran was assigned a GAF score of 48 on a fee-
basis examination in March 2004; a score of 45 in a September 
2004 VA treatment record; a score of 40 in a February 2005 VA 
treatment record; and a score of 44 on VA examination in July 
2008.  The March 2004 examiner stated that the veteran was 
unable to relate to people in the present because of his past 
trauma and that he was very isolated and had trouble working.  
The September 2004 treatment record notes that the veteran 
had been unemployed for a year and was having significant 
difficulty securing new employment.  In the February 2005 
treatment record, it was noted that the veteran was working 
sporadically but was experiencing panic attacks in traffic 
that prevented him from driving to work sites.  Finally, the 
July 2008 examiner opined that the veteran was unemployable 
because of the concentration difficulties produced by his 
PTSD and depression.

In sum, the evidence shows that the veteran's PTSD is 
productive of occupational and social impairment that more 
nearly approximates the total impairment contemplated by the 
criteria for a 100 percent disability rating than the lesser 
impairment contemplated by a 70 percent rating.  Accordingly, 
the veteran is entitled to a 100 percent schedular rating for 
his service-connected PTSD.


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


